NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JANE M. SOTANSKI,                                No. 15-16798

                   Plaintiff-Appellant,           D.C. No. 5:15-cv-01489-LHK

   v.
                                                  MEMORANDUM*
 HSBC BANK USA, NA, as Trustee for the
 Holders of the Deutsche Alt-A Securities,
 Inc. Mortgage Loan Trust, Mortgage Pass-
 Through Certificates Series 2007-OA4;
 RTS PACIFIC, INC.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Northern District of California
                       Lucy H. Koh, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Jane M. Sotanski appeals pro se from the district court’s order dismissing

her action alleging Truth in Lending Act (“TILA”) and state law claims. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly dismissed as time-barred Sotanski’s TILA claim

for rescission because Sotanski did not deliver a notice of rescission within three

years of consummation of the loan. See 15 U.S.C. § 1635(f) (imposing three-year

period to exercise right of rescission under TILA); Jesinoski v. Countrywide Home

Loans, Inc., 135 S. Ct. 790, 792 (2015) (a borrower exercises her right of

rescission by notifying the creditor of intent to rescind within three years after the

transaction is consummated). The district court properly dismissed Sotanski’s

wrongful foreclosure claim because Sotanski’s claim was contingent on her TILA

claim not being time barred. See Yvanova v. New Century Mortg. Corp., 365 P.3d

845, 850 (Cal. 2016) (explaining that the beneficial holder of a deed of trust can

initiate nonjudicial foreclosure proceedings under Cal. Civ. Code § 2924).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    15-16798